Order filed March 1, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00089-CV
                                    ____________

                            ANGELA GARCIA, Appellant

                                            V.

                        FRANCISCO J. ALVAREZ, Appellee


                       On Appeal from the 246th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2005-22461


                                       ORDER

       This is an appeal from a judgment signed January 13, 2011. The clerk’s record was
filed April 7, 2011.

       Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain the trial court’s findings
of fact and conclusions of law.

       On February 24, 2012, the court received a supplemental clerk’s record containing
unsigned findings of fact and conclusions of law. The supplemental clerk’s record
contains a document titled, “Findings of Fact and Conclusions of Law.” At the top of the
document is appellee’s attorney’s handwritten note: “stipulated that this document was
filed w/ the court on or about Feb. 14, 2011.” The supplemental record also contains a
letter from appellant’s attorney explaining that the court’s file in this case was lost and the
parties cannot recover the original findings of fact and conclusions of law.

       The parties are directed to file a supplemental clerk’s record on or before March 9,
2012, containing a certified statement that the omitted item cannot be recovered.



                                    PER CURIAM




                                              2